DETAILED ACTION
 
1.           This office action is a response to the Application/Control Number: 16/256,790 filed on 01/24/2019.

Continued Examination Under 37 CFR 1.114
2.	A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 02/12/2021 has been entered.

Claims Status
3.	This office action is based upon claims received on 02/12/2021 with a request for continued examination, which replace all prior submitted versions of the claims.
- Claims 13-30 are marked as cancelled.
- Claims 1-12, 31 - 48  are pending
- Claims 1-12, 31 - 48  are rejected.

Notice of Pre-AIA  or AIA  Status
4.            The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority


Claim Interpretation
6.	The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 

(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded means for identifying, means for conveying means for configuring, in claims 43 - 48.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, claims 43 - 48 are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
A review of the specification shows that the following appears to be the corresponding structure described in the specification for the 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph limitation: FIG. 8, ¶161-162, FIG. 9, ¶167-176, FIG. 10-15, ¶177-246, ¶267-270.
If applicant wishes to provide further explanation or dispute the examiner’s interpretation of the corresponding structure, applicant must identify the corresponding structure with reference to the specification by page and line number, and to the drawing, if any, by reference characters in response to this Office action.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
For more information, see MPEP § 2173 el seq. and Supplementary Examination Guidelines for Determining Compliance With 35 U.S.C. 112 and for Treatment of Related Issues in Patent Applications, 76 FR 7162, 7167 (Feb. 9, 2011).

Response to Arguments/Remarks
REMARKS, Claim rejections 35 U.S.C. § 103, CONCLUSION sections have been considered but are moot and not persuasive because the remarks/arguments do not apply to the new grounds of rejection being utilized in the current rejection.  Applicant’s remarks pertaining to dependent claims are also moot and not persuasive, via dependency to the independent claims. The office action presents 35 USC 103 grounds for rejection for the independent claims, combining QIAN et al. (US-20200068616-A1) in view of YOSHIMOTO et al (US-20190141731-A1), in response applicant’s remarks/arguments, as presented below.
	Claim 1 is presented as an example, which is also applicable to Claims 31, and 43, which have similar features:
	Claim 1 is rejected under 35 U.S.C. 103 as being unpatentable over QIAN et al. (US-20200068616-A1) referenced hereafter as “QIAN”, further in view of YOSHIMOTO et al. (US-20190141731-A1) referenced hereafter as “YOSHIMOTO”.

Regarding Claim 1 (Currently Amended),  QIAN Teaches: A method for wireless communication at a node, 
comprising: identifying a signal that provides an indication of a location of a contention free random access channel (CFRA) resource within a time region based on actually transmitted synchronization signal block (SSB) signals (FIG. 10 & ¶0067, ¶0149 discloses base station apparatus for random access configuration with functional modules; ¶ 0296,¶0297 disclose the functional unit implemented via hardware and software memory to process functions (NOTE: processing units that process methods for functional modules); ¶ 0182-¶0187 base station informs the UE of the random access channel group time-frequency resource for contention-free random access process via the DCI, whereby indication information for the random access channel group time-frequency resource for contention-free random access contains: time-frequency resource position ( NOTE location of time region) indication of the random access channel group, number of random access channel contained in the random access channel group, cycle/density of the random access channel group in time domain (NOTE time region, periodicity) , number of random access channel group in frequency domain, a preamble sequence format used in the random access process, ¶0190: there is a correspondence between SSBs and random access channel groups (NOTE: time regions based on SSB) ), 
wherein the CFRA resource is not a fully overlapping resource with respect to a contention based random access (CBRA) resource (FIG. 15 & ¶0189: The random access channel for contention-free random access process and random access channel for contention-based random access process is multiplexed in a manner of frequency-division; FIG. 15 shows frequency domain offset between contention based random access channel and contention free random access channels); 
and conveying the signal to one or more user equipment (UE) to indicate the location and the timing pattern (FIG. 3: Bases Station transmitting configuration information; FIG. 10 & ¶0151 discloses a base station configuration information transmitting module, configured to transmit the random access configuration information to a user equipment (UE) so as to indicate the UE to transmit subsequences in a preamble sequence at n random access transmission occasions, wherein transmitting m repeated subsequences in a preamble sequence at each random access transmission occasion; ¶0182 The random access channel group time-frequency resource for contention-free random access process is directly indicated to the UE by the base station in real time, where the base station informs the UE of the random access channel group time-frequency resource for contention-free random access process via the DCI; ¶189 specific time-frequency resource information of random access channel group is transmitted in DCI in real time, indication information of contention-free random access channel time-frequency resource indication; NOTE: Base station configured with a transmitter with methods to indicate locations and timing patterns. 
wherein the CFRA resource is not a fully overlapping resource in time with respect to a contention based random access (CBRA) resource;
YOSHIMOTO discloses: wherein the CFRA resource is not a fully overlapping resource in time with respect to a contention based random access (CBRA) resource (YOSHIMOTO – See FIG. 6 & ¶0124 Uplink Radio frame format showing contention based and non contention based resource regions for uplink control/data that are not a overlapping resource in time per carrier; FIG. 6 & ¶0047 & ¶0061 PRACH transmits Uplink Random Access Preamble; NOTE: Individual carriers have contention based and non contention based uplink subframe resource regions that are non overlapping in time utilized for control and data which includes PRACH/Random access preamble);
It would have be obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of QIAN with teachings of YOSHIMOTO, since it enables uplink data communication to be maintained to predetermined quality when the uplink data transmission based on orthogonal multiple access OMA and the uplink data transmission based on non-OMA (NOMA) coexist in the same cell (YOSHIMOTO - ¶0009).

The rejection has been revised and set forth below according to the amended claims (see Office Action).

Claim Rejections - 35 USC § 103
8.            The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections
set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.
 

and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory
basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and
the rationale supporting the rejection, would be the same under either status.
This application currently names joint inventors. In considering patentability of the claims the
examiner presumes that the subject matter of the various claims was commonly owned as of the
effective filing date of the claimed invention(s) absent any evidence to the contrary. Applicant is advised
of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that
was not commonly owned as of the effective filing date of the later invention in order for the examiner
to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art
against the later invention.

9.            Claims 1-3, 5, 7, 10-12, 31-33, 35, 37, 40-45, 47 are rejected under 35 U.S.C. 103 as being unpatentable over QIAN et. al (US-20200068616-A1) referenced hereafter as “QIAN”, further in view of YOSHIMOTO et. al (US-20190141731-A1) referenced hereafter as “YOSHIMOTO”.

Regarding Claim 1 (Currently Amended),  QIAN Teaches: A method for wireless communication at a node, 
comprising: identifying a signal that provides an indication of a location of a contention free random access channel (CFRA) resource within a time region based on actually transmitted synchronization signal block (SSB) signals (FIG. 10 & ¶0067, ¶0149 discloses base station apparatus for random access configuration with functional modules; ¶ 0296,¶0297 disclose the functional unit implemented via hardware and software memory to process functions (NOTE: processing units that process methods for functional modules); ¶ 0182-¶0187 base station informs the UE of the random access channel group time-frequency resource for contention-free random access process via the DCI, whereby indication information for the random access channel group time-frequency resource for contention-free random access contains: time-frequency resource position ( NOTE location of time region) indication of the random access channel group, number of random access channel contained in the random access channel group, cycle/density of the random access channel group in time domain (NOTE time region, periodicity) , number of random access channel group in frequency domain, a preamble sequence format used in the random access process, ¶0190: there is a correspondence between SSBs and random access channel groups (NOTE: time regions based on SSB) ), 
wherein the CFRA resource is not a fully overlapping resource with respect to a contention based random access (CBRA) resource (FIG. 15 & ¶0189: The random access channel for contention-free random access process and random access channel for contention-based random access process is multiplexed in a manner of frequency-division; FIG. 15 shows frequency domain offset between contention based random access channel and contention free random access channels); 
and conveying the signal to one or more user equipment (UE) to indicate the location and the timing pattern (FIG. 3: Bases Station transmitting configuration information; FIG. 10 & ¶0151 discloses a base station configuration information transmitting module, configured to transmit the random access configuration information to a user equipment (UE) so as to indicate the UE to transmit subsequences in a preamble sequence at n random access transmission occasions, wherein transmitting m repeated subsequences in a preamble sequence at each random access transmission occasion; ¶0182 The random access channel group time-frequency resource for contention-free random access process is directly indicated to the UE by the base station in real time, where the base station informs the UE of the random access channel group time-frequency resource for contention-free random access process via the DCI; ¶189 specific time-frequency resource information of random access channel group is transmitted in DCI in real time, indication information of contention-free random access channel time-frequency resource indication; NOTE: Base station configured with a transmitter with methods to indicate locations and timing patterns. 
QIAN does not appear to explicitly disclose or strongly suggest: wherein the CFRA resource is not a fully overlapping resource in time with respect to a contention based random access (CBRA) resource;
YOSHIMOTO discloses: wherein the CFRA resource is not a fully overlapping resource in time with respect to a contention based random access (CBRA) resource (YOSHIMOTO – See FIG. 6 & ¶0124 Uplink Radio frame format showing contention based and non contention based resource regions for uplink control/data that are not a overlapping resource in time per carrier; FIG. 6 & ¶0047 & ¶0061 PRACH transmits Uplink Random Access Preamble; NOTE: Individual carriers have contention based and non contention based uplink subframe resource regions that are non overlapping in time utilized for control and data which includes PRACH/Random access preamble);
It would have be obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of QIAN with teachings of YOSHIMOTO, since it enables uplink data communication to be maintained to predetermined quality when the uplink data transmission based on orthogonal multiple access OMA and the uplink data transmission based on non-OMA (NOMA) coexist in the same cell (YOSHIMOTO - ¶0009).

Regarding Claim 2 (Original), QIAN in view of YOSHIMOTO Teaches: The method of claim 1,
furthermore QIAN discloses: further comprising: identifying the signal that provides an indication of a timing pattern for the CFRA resource, the timing pattern associated with a pattern of subsequent instances of the time region in which the CFRA resource is repeated (QIAN – ¶ 0182-¶0187 base station informs the UE of the random access channel group time-frequency resource for contention-free random access process via the DCI, whereby indication information for the random access channel group time-frequency resource for contention-free random access contains: time-frequency resource position ( NOTE location of time region) indication of the random access channel group, number of random access channel contained in the random access channel group, cycle/density of the random access channel group in time domain (NOTE time region, cyclical or repetition pattern of group and channels in group) , number of random access channel group in frequency domain, a preamble sequence format used in the random access process; FIG. 15 & ¶0189: The random access channel for contention-free random access process and random access channel for contention-based random access process is multiplexed in a manner of frequency-division; FIG. 15 shows frequency domain offset between contention based random access channel and contention free random access channels where CFRA has a repetition pattern in subsequently in time), 
wherein the timing pattern comprises at least one of a periodic pattern or an aperiodic pattern (QIAN – ¶ 0182-¶0187 base station informs the UE of the random access channel group time-frequency resource for contention-free random access process via the DCI, whereby indication information for the random access channel group time-frequency resource for contention-free random access contains: time-frequency resource position ( NOTE location of time region) indication of the random access channel group, number of random access channel contained in the random access channel group, cycle/density of the random access channel group in time domain (NOTE time region, cyclical or repetition pattern of group) , number of random access channel group in frequency domain, a preamble sequence format used in the random access process;,
and conveying the signal to the one or more UE to indicate the timing pattern (QIAN - FIG. 3: Bases station transmitting configuration information; FIG. 10 & ¶0151 discloses a base station configuration information transmitting module, configured to transmit the random access configuration information to a user equipment (UE) so as to indicate the UE to transmit subsequences in a preamble sequence at n random access transmission occasions, wherein transmitting m repeated subsequences in a preamble sequence at each random access transmission occasion; ¶0182-¶187 The random access channel group time-frequency resource for contention-free random access process is directly indicated to the UE by the base station in real time, where the base station informs the UE of the random access channel group time-frequency resource for contention-free random access process via the DCI…..; ¶189 specific time-frequency resource information of random access channel group is transmitted in DCI in real time, indication information of contention-free random access channel time-frequency resource indication; NOTE: Base station configured with a transmitter with methods to indicate locations and timing patterns)

Regarding Claim 3 (Original), QIAN in view of YOSHIMOTO Teaches: The method of claim 1, 
furthermore QIAN discloses: further comprising: identifying one or more symbols within the time region in which the CFRA resource will occur, wherein the location is based at least in part on the one or more symbols (QIAN - ¶0181 & FIG. 14, a random access channel group consists of a multiple of random access channels. Each random access channel can use uplink transmitting beam to transmit a preamble sequence. Two adjacent random access channels can be continuous in time, and can also have an interval of several time units (for example, symbol, time-slot, mini -slot and subframe, etc.); ¶ 0182-¶0187 base station informs the UE of the random access channel group time-frequency resource for contention-free random access process via the DCI, whereby indication information for the random access channel group time-frequency resource for contention-free random access contains: time-frequency resource position ( NOTE location of time region) indication of the random access channel group, number of random access channel contained in the random access channel group, cycle/density of the random access channel group in time domain (NOTE time region, cyclical or repetition pattern of group) , number of random access channel group in frequency domain, a preamble sequence format used in the random access process; NOTE: Random access group whose position is identified and the random access group is made up of many random access channels channel which are made up of symbols).

Regarding Claim 5 (Original), QIAN in view of YOSHIMOTO teaches: The method of claim 1,
furthermore QIAN discloses:  further comprising: identifying a subset of time regions from a set of time regions, each time region within the subset of time regions comprising one or more instances of the CFRA resource (QIAN - ¶0176 UE without beam reciprocity multiple of random access channel time-frequency resources allocated with UE enabled to transmit random access preamble sequence using multiple transmitting beams; ¶0179 when UE transmits the random access preamble using a multiple transmitting beams,.. it is necessary to determine number of configured random access channel for transmitting the preamble sequence and the corresponding time-frequency resource (NOTE: Set of resources for multiple beams); FIG. 14 & ¶0181: a random access channel group (Note: Subset)  consists of a multiple of random access channels (Note: CFRA Resources)),
wherein a timing pattern for the CFRA resource is based at least in part on the subset of time regions (QIAN - ¶ 0182-¶0187 base station informs the UE of the random access channel group time-frequency resource for contention-free random access process via the DCI, whereby indication information for the random access channel group time-frequency resource for contention-free random access contains: time-frequency resource position ( NOTE location of time region) indication of the random access channel group, number of random access channel contained in the random access channel group, cycle/density of the random access channel group in time domain (NOTE time region, periodicity) , number of random access channel group in frequency domain, a preamble sequence format used in the random access process; NOTE: timing cycle of group determines time cycle of channels contained therein).

Regarding Claim 7 (Original), QIAN in view of YOSHIMOTO teaches: The method of claim 1, 
furthermore QIAN discloses:  further comprising: receiving, during at least one instance of the CFRA resource within the time region, a random access channel (RACH) transmission using the CFRA resource (QIAN - P0152: a preamble sequence detection module, configured to detect the subsequences in a preamble sequence transmitted by the UE by sweeping at each random access transmission occasion, determining the optimal random access transmission occasion according to the detection result (NOTE: Receiving Preamble of RACH resource); ¶0179 - when the UE transmits the random access preamble sequence by using a multiple transmitting beams before detecting the RAR, it is necessary to determine number of configured random access channel which can be used for transmitting the preamble sequence and the corresponding time-frequency resource;  ¶181 FIG. 14, a random access channel group consists of a multiple of random access channels. Each random access channel can use uplink transmitting beam to transmit a preamble sequence; CFRA channel and CFRA group associated with RACH to send preamble for Random access; ¶0197 UE transmits a preamble sequence in the selected random access channel time-frequency resource (NOTE: UE transmits using selected CFRA channel resource)).

Regarding Claim 10 (Original), QIAN in view of YOSHIMOTO teaches: The method of claim 1, 
furthermore QIAN discloses: wherein the CFRA resource is associated with a time-frequency region, and the CFRA resource may comprise a random access channel (RACH) occasion. (¶0179 - when the UE transmits the random access preamble sequence by using a multiple transmitting beams before detecting the RAR, it is necessary to determine number of configured random access channel which can be used for transmitting the preamble sequence and the corresponding time-frequency resource;  ¶181 & FIG. 14, a random access channel group consists of a multiple of random access channels. Each random access channel can use uplink transmitting beam to transmit a preamble sequence; NOTE: CFRA channel and CFRA group associated with RACH to send preamble for Random access)

Regarding Claim 11 (Original), QIAN in view of YOSHIMOTO teaches The method of claim 1, 
furthermore QIAN discloses: wherein the node comprises a base station, the base station identifying and conveying the signal (FIG. 3, FIG. 10 & ¶0067, ¶0149 discloses base station apparatus for random access configuration with functional modules; ¶ 0182-¶0187 base station informs the UE of the random access channel group time-frequency resource for contention-free random access process via the DCI), 
or 
wherein the node comprises a network entity, the network entity obtaining the signal from a target cell and conveying the signal to a serving cell to be relayed to the UE.

Regarding Claim 12 (Original), QIAN in view of YOSHIMOTO teaches: The method of claim 1, 
furthermore QIAN discloses: wherein the time region comprises at least one of a frame, a subframe, a slot, or a mini-slot. (QIAN FIG.5, FIG. 14 ¶0181: discloses a Contention Free Random Access channel structure of a Contention Free Random Access group that comprises time unit such as symbol, time-slot, mini -slot and subframe).
Regarding Claim 31 (Currently Amended), QIAN Teaches:  A wireless communication node (FIG. 3, FIG. 10 & ¶0067, ¶0149 discloses base station apparatus for random access configuration with functional modules), 
comprising: a processer configured to identify a signal that provides an indication of a location of a contention free random access channel (CFRA) resource within a time region based on actually transmitted synchronization signal block (SSB) signals (FIG. 10 & ¶0067, ¶0149 discloses base station apparatus for random access configuration with functional modules; ¶ 0296 ¶0297 disclose the functional unit implemented via hardware and software memory to process functions (NOTE: processing units) ; ¶ 0182-¶0187 base station informs the UE of the random access channel group time-frequency resource for contention-free random access process via the DCI, whereby indication information for the random access channel group time-frequency resource for contention-free random access contains: time-frequency resource position ( NOTE location of time region) indication of the random access channel group, number of random access channel contained in the random access channel group, cycle/density of the random access channel group in time domain (NOTE time region) , number of random access channel group in frequency domain, a preamble sequence format used in the random access process, ¶0190: there is a correspondence between SSBs and random access channel groups (NOTE: time regions based on SSB) )
wherein the CFRA resource is not a fully overlapping resource with respect to a contention based random access (CBRA) resource (FIG. 15 & ¶0189: The random access channel for contention-free random access process and random access channel for contention-based random access process is multiplexed in a manner of frequency-division; FIG. 15 shows frequency domain offset between contention based random access channel and contention free random access channels); 
and a transmitter configured to convey the signal to one or more user equipment (UE) to indicate the location and the timing pattern (FIG. 3: Base station transmitting configuration information; FIG. 10 & ¶0151 discloses a base station  configuration information transmitting module, configured to transmit the random access configuration information to a user equipment (UE) so as to indicate the UE to transmit subsequences in a preamble sequence at n random access transmission occasions, wherein transmitting m repeated subsequences in a preamble sequence at each random access transmission occasion; ¶0182 The random access channel group time-frequency resource for contention-free random access process is directly indicated to the UE by the base station in real time, where the base station informs the UE of the random access channel group time-frequency resource for contention-free random access process via the DCI; ¶189 specific time-frequency resource information of random access channel group is transmitted in DCI in real time, indication information of contention-free random access channel time-frequency resource indication; NOTE: Base station configured with a transmitter to indicate locations and timing patterns).
QIAN does not appear to explicitly disclose or strongly suggest: wherein the CFRA resource is not a fully overlapping resource in time with respect to a contention based random access (CBRA) resource;
YOSHIMOTO discloses: wherein the CFRA resource is not a fully overlapping resource in time with respect to a contention based random access (CBRA) resource (YOSHIMOTO – See FIG. 6 & ¶0124 Uplink Radio frame format showing contention based and non contention based resource regions for uplink control/data that are not a overlapping resource in time per carrier; FIG. 6 & ¶0047 & ¶0061 PRACH transmits Uplink Random Access Preamble; NOTE: Individual carriers have contention based and non contention based uplink subframe resource regions that are non overlapping in time utilized for control and data which includes PRACH/Random access preamble);
It would have be obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of QIAN with teachings of YOSHIMOTO, since it enables uplink data communication to be maintained to predetermined quality when the uplink data transmission based on orthogonal multiple access OMA and the uplink data transmission based on non-OMA (NOMA) coexist in the same cell (YOSHIMOTO - ¶0009).

Regarding Claim 32 (Previously Presented), QIAN in view of YOSHIMOTO Teaches: The wireless communication node of claim 31,
 wherein: the processor is configured to identify the signal that provides an indication of a timing pattern for the CFRA resource, the timing pattern associated with a pattern of subsequent instances of the time region in which the CFRA resource is repeated, wherein the timing pattern comprises at least one of a periodic pattern or an aperiodic pattern; and the transmitter is further configured to convey the signal to the one or more UE to indicate the timing pattern (See Rejection of Claim 2).

Regarding Claim 33 (Previously Presented), QIAN in view of YOSHIMOTO Teaches: The wireless communication node of claim 31,
furthermore QIAN discloses:wherein: the processor is configured to identify one or more symbols within the time region in which the CFRA resource will occur, wherein the location is based at least in part on the one or more symbols (See Rejection of Claim 3).
  
Regarding Claim 35 (Previously Presented), QIAN in view of YOSHIMOTO Teaches: The wireless communication node of claim 31,
furthermore QIAN discloses: wherein: the processor is configured to identify a subset of time regions from a set of time regions, each time region within the subset of time regions comprising one or more instances of the CFRA resource, wherein a timing pattern for the CFRA resource is based at least in part on the subset of time regions (See Rejection of Claim 5).
 
Regarding Claim 37 (Previously Presented), QIAN in view of YOSHIMOTO Teaches: The wireless communication node of claim 31,
 further comprising: a receiver configured to receive, during at least one instance of the CFRA resource within the time region, a random access channel (RACH) transmission using the CFRA resource (See Rejection of Claim 7).  

Regarding Claim 40 (Previously Presented), QIAN in view of YOSHIMOTO Teaches: The wireless communication node of claim 31,
 furthermore QIAN discloses:wherein the CFRA resource is associated with a time-frequency region, and the CFRA resource may comprise a random access channel (RACH) occasion (See Rejection of Claim 10). 
 
Regarding Claim 41 (Previously Presented), QIAN in view of YOSHIMOTO Teaches: The wireless communication node of claim 31
furthermore QIAN discloses: wherein the node comprises a base station, the base station identifying and conveying the signal, or wherein the node comprises a network entity, the network entity obtaining the signal from a target cell and conveying the signal to a serving cell to be relayed to the UE (See Rejection of Claim 11).  

Regarding Claim 42 (Previously Presented), QIAN in view of YOSHIMOTO Teaches:  The wireless communication node further of claim 31
furthermore QIAN discloses: wherein the time region comprises at least one of a frame, a subframe, a slot, or a mini-slot (See Rejection of Claim 12). 

Regarding Claim 43 (Currently Amended) QIAN in view of YOSHIMOTO Teaches:  A wireless communication node (FIG. 3, FIG. 10 & ¶0067, ¶0149 discloses base station apparatus for random access configuration with functional modules), 
comprising: means for identifying a signal that provides an indication of a location of a contention free random access channel (CFRA) resource within a time region based on actually transmitted synchronization signal block (SSB) signals (FIG. 10 & ¶0067, ¶0149 discloses base station apparatus for random access configuration with functional modules; ¶ 0296 ¶0297 disclose the functional unit implemented via hardware and software memory to process functions or (NOTE”: processing units) which provide the means ; ¶ 0182-¶0187 base station informs the UE of the random access channel group time-frequency resource for contention-free random access process via the DCI, whereby indication information for the random access channel group time-frequency resource for contention-free random access contains: time-frequency resource position ( NOTE location of time region) indication of the random access channel group, number of random access channel contained in the random access channel group, cycle/density of the random access channel group in time domain (NOTE time region) , number of random access channel group in frequency domain, a preamble sequence format used in the random access process, ¶0190: there is a correspondence between SSBs and random access channel groups (NOTE: time regions based on SSB) ), 
wherein the CFRA resource is not a fully overlapping resource with respect to a contention based random access (CBRA) resource (FIG. 15 & ¶0189: The random access channel for contention-free random access process and random access channel for contention-based random access process is multiplexed in a manner of frequency-division; FIG. 15 shows frequency domain offset between contention based random access channel and contention free random access channels); 
and means for conveying the signal to one or more user equipment (UE) to indicate the location and the timing pattern (FIG. 3: Base station transmitting configuration information; FIG. 10 & ¶0151 discloses a base station  configuration information transmitting module, configured to transmit the random access configuration information to a user equipment (UE) so as to indicate the UE to transmit subsequences in a preamble sequence at n random access transmission occasions, wherein transmitting m repeated subsequences in a preamble sequence at each random access transmission occasion; ¶0182 The random access channel group time-frequency resource for contention-free random access process is directly indicated to the UE by the base station in real time, where the base station informs the UE of the random access channel group time-frequency resource for contention-free random access process via the DCI; ¶189 specific time-frequency resource information of random access channel group is transmitted in DCI in real time, indication information of contention-free random access channel time-frequency resource indication; NOTE: Base station configured with a transmitter to indicate locations and timing patterns).  
QIAN does not appear to explicitly disclose or strongly suggest: wherein the CFRA resource is not a fully overlapping resource in time with respect to a contention based random access (CBRA) resource;
YOSHIMOTO discloses: wherein the CFRA resource is not a fully overlapping resource in time with respect to a contention based random access (CBRA) resource (YOSHIMOTO – See FIG. 6 & ¶0124 Uplink Radio frame format showing contention based and non contention based resource regions for uplink control/data that are not a overlapping resource in time per carrier; FIG. 6 & ¶0047 & ¶0061 PRACH transmits Uplink Random Access Preamble; NOTE: Individual carriers have contention based and non contention based uplink subframe resource regions that are non overlapping in time utilized for control and data which includes PRACH/Random access preamble);
It would have be obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of QIAN with teachings of YOSHIMOTO, since it enables uplink data communication to be maintained to predetermined quality when the uplink data (YOSHIMOTO - ¶0009).
 
Regarding Claim 44 (Previously Presented), QIAN in view of YOSHIMOTO Teaches:  The wireless communication node of claim 43,
 furthermore QIAN discloses:further comprising: means for identifying the signal that provides an indication of a timing pattern for the CFRA resource, the timing pattern associated with a pattern of subsequent instances of the time region in which the CFRA resource is repeated, wherein the timing pattern comprises at least one of a periodic pattern or an aperiodic pattern; and means for conveying the signal to the one or more UE to indicate the timing pattern (See Rejection of Claim 2). 
 
Regarding Claim 45 (Previously Presented), QIAN in view of YOSHIMOTO Teaches:  The wireless communication node of claim 43,
furthermore QIAN discloses: further comprising: means for identifying one or more symbols within the time region in which the CFRA resource will occur, wherein the location is based at least in part on the one or more symbols (See Rejection of Claim 3).  

Regarding Claim 47 (Previously Presented), QIAN in view of YOSHIMOTO Teaches:  The wireless communication node of claim 43,
furthermore QIAN discloses: further comprising: means for identifying a subset of time regions from a set of time regions, each time region within the subset of time regions comprising one or more instances of the CFRA resource, wherein a timing pattern for the CFRA resource is based at least in part on the subset of time regions (See Rejection of Claim 5).

s 4, 6, 8, 9, 34, 36, 38, 39, 46, 48 are rejected under 35 U.S.C. 103 as being unpatentable over QIAN in view of YOSHIMOTO, further in view of Blankenship et. al (US-20180160448-A1) referenced hereafter as “Blankenship”.
Regarding Claim 4 (Original), QIAN in view of YOSHIMOTO teaches: The method of claim 3, 
While QIAN discloses wherein, a time-frequency resource position indication of a random access channel group can be identified by the time-frequency resource position of the first random access channel in the random access channel group (¶0188), 
QIAN in view of YOSHIMOTO does not appear to explicitly disclose: wherein the location comprises a starting symbol of the CFRA resource ,
Blankenship discloses: wherein the location comprises a starting symbol of the CFRA resource  (Blankenship – See Para 0121 (lines 1-7):  For a random access attempt composed of multiple random access message repetitions, defined is the allowed starting point (radio frame index and/or subframe index) of each random access attempt or the wireless device and network node know which the first is and which is the last preamble repetition to be combined; NOTE: Start – staring symbol of preamble).
It would have be obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of QIAN in view of YOSHIMOTO with teachings of Blankenship, since it enables incrementing random access message transmission power for a retry random access attempt and/or selecting a retry number of random access message repetitions greater than the pre-determined number for the retry random access attempt so as to improve success for the single random access attempt and improve efficiency (Blankenship – Para 0013 & FIG. 6).
It would have be obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of QIAN with teachings of Blankenship, since it enables incrementing random access message transmission power for a retry random access attempt and/or (Blankenship – Para 0013 & FIG. 6).

Regarding Claim 6 (Original), QIAN in view of YOSHIMOTO teaches:  The method of claim 1, 
While QIAN discloses that for the contention-free random access process triggered by the reaching of the downlink data, the following contents is required to be included in the DCI, a downlink resource allocation indication, a physical random access channel configuration index, a preamble index, a physical random access channel index (¶0165-0169), 
QIAN in view of YOSHIMOTO does not appear to explicitly disclose or strongly suggest: further comprising: configuring the signal to convey an indication of a physical random access channel (PRACH) configuration index to provide the indication of at least one of the location of the CFRA resource, or a timing pattern for the CFRA resource, or a combination thereof.
Blankenship discloses: further comprising: configuring the signal to convey an indication of a physical random access channel (PRACH) configuration index to provide the indication of at least one of the location of the CFRA resource, or a timing pattern for the CFRA resource, or a combination thereof (Blankenship - In FIG. 4 & Para 0081 (lines 1-9): In FIG. 4, the RACH configurations for respective RACH resources, - frequency resources are provided by the network node 110 with indications of the RACH configurations broadcasted in a System Information Broadcast, SIB, message, to one or more wireless device 120 from which the wireless device selects a RACH resource associated with a RACH configuration and transmits a random access attempt; In Fig 5 & FIG. 6 and Para 0084 (lines 1-6): discloses wireless device aspects for random access procedure of FIG. 5, whereby the wireless device selects S11 a Random Access Channel, RACH, resource associated with a RACH configuration for random access message repetition with a pre-determined number of repetitions for a single random access attempt; In Para 0113 (lines 1-3) & Para 114 (lines 1-6) & Para 115-118 (lines 1 upto 2) - discloses eNB broadcasts in a system information block (SIB) PRACH configuration  - a list of narrowband available for preamble transmission providing frequency location of preamble transmission within UL where by the PRACH narrowband is 6 PRB in size, and where the narrowband is specified (a) narrowband index or (b) PRB based frequency offset, and furthermore is provided frequency Hopping info if PRACH frequency hopping is enabled a hopping pattern comprising A list of narrowband the UE may hop to and the frequency hopping period X; NOTE: Broadcast from node SIB provides PRACH configurations for narrowband index or PRB based offset of resource including repetition of preamble). 
It would have be obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of QIAN in view of YOSHIMOTO with teachings of Blankenship, since it enables incrementing random access message transmission power for a retry random access attempt and/or selecting a retry number of random access message repetitions greater than the pre-determined number for the retry random access attempt so as to improve success for the single random access attempt and improve efficiency (Blankenship – Para 0013 & FIG. 6).

Regarding Claim 8 (Original), QIAN in view of YOSHIMOTO teaches: The method of claim 7, 
QIAN in view of YOSHIMOTO does not appear to explicitly disclose or strongly suggest: wherein the signal is conveyed in a first radio frequency spectrum band and the RACH transmission is received in a second radio frequency spectrum band, the second radio frequency spectrum band being different from the first radio frequency spectrum band,
Blankenship discloses:wherein the signal is conveyed in a first radio frequency spectrum band and the RACH transmission is received in a second radio frequency spectrum band, the second radio frequency spectrum band being different from the first radio frequency spectrum band (Blankenship - See Para 0076 (lines 5-7): discloses table for preamble formats utilizing FDD; In FIG. 4 & Para 0081 (lines 1-9): In FIG. 4, the RACH configurations for respective RACH resources, - frequency resources are provided by the network node 110 with indications of the RACH configurations broadcasted in a System Information Broadcast, SIB, message, to one or more wireless device 120 from which the wireless device selects a RACH resource associated with a RACH configuration and transmits a random access attempt; In Para 103 - 104 (lines ) illustrates preamble transmission opportunities over multiple Physical Random Access Channels, PRACH, using FDD; NOTE: in FDD Broadcast is in one DL frequency band and UL is in a separate frequency band),
It would have be obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of QIAN in view of YOSHIMOTO with teachings of Blankenship, since it enables incrementing random access message transmission power for a retry random access attempt and/or selecting a retry number of random access message repetitions greater than the pre-determined number for the retry random access attempt so as to improve success for the single random access attempt and improve efficiency (Blankenship – Para 0013 & FIG. 6).

or 

wherein the signal is conveyed in a first radio access technology (RAT) and the RACH transmission is received in a second RAT, the second RAT being different from the first RAT. 

Regarding Claim 9 (Original), QIAN in view of YOSHIMOTO teaches: The method of claim 1, 
While QIAN discloses a Contention Free Random Access channel structure of a Contention Free Random Access group that comprises time unit such as symbol, time-slot, mini -slot and subframe (FIG.5, FIG. 14 ¶0181), 
wherein the location of the CFRA resource comprises at least one of a symbol within a slot, or a slot within a subframe, or a subframe within a radio frame, or a radio frame within a set of radio frames, or a combination thereof.
Blankenship discloses: wherein the location of the CFRA resource comprises at least one of a symbol within a slot, or a slot within a subframe, or a subframe within a radio frame, or a radio frame within a set of radio frames, or a combination thereof. (Blankenship – See Para 0051 (lines 1-9): Discloses an LTE uplink resource block is a time-frequency resource consisting of resource elements in the form of 12 subcarriers in frequency domain and OFDM symbols/DFTS-OFDM symbols, in the time domain, where two slots equals one sub frame of 1 ms, whereby for a Random Access preamble or random access message, for example the first message of the LTE Random Access procedure is a Random Access resource, enabling separation of signals using the same time-frequency resource; In Fig. 2, FIG. 3a & Para 0061 (lines 1-13)  random-access procedure comprises transmission of a random access message or random-access preamble, on a Random Access Channel, RACH ie. the Physical Random-Access Channel, PRACH, whereby the terminal randomly selects one preamble to transmit, out of one of the two subsets 301, 302 defined for contention-based access, or subsets used for contention free setup 303 where there is no risk for collision; NOTE: Preamble, RACH message resources are time frequency resources using a slot frame structure, and in FIG. 3a # 303 CFRA resource disclosed, and in  FIG 3c uplink time frequency symbols usage is further disclosed; NOTE: Fig. 3c - UL resources for random access preamble such as CFRA comprises a 1ms (2 slot – subframe) subset of a 10 ms frame)
It would have be obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of QIAN in view of YOSHIMOTO with teachings of Blankenship, since it enables incrementing random access message transmission power for a retry random access attempt and/or selecting a retry number of random access message repetitions greater (Blankenship – Para 0013 & FIG. 6).

Regarding Claim 34 (Previously Presented), QIAN in view of YOSHIMOTO Teaches: The wireless communication node of claim 33, 
Blankenship discloses: wherein the location comprises a starting symbol of the CFRA resource (See Rejection of Claim 4).  

Regarding Claim 36 (Previously Presented), QIAN in view of YOSHIMOTO Teaches:  The wireless communication node of claim 31
Blankenship discloses:  wherein: the processor is configured to configure the signal to convey an indication of a physical random access channel (PRACH) configuration index to provide the indication of at least one of the location of the CFRA resource, or a timing pattern for the CFRA resource, or a combination thereof (See Rejection of Claim 6).

Regarding Claim 38 (Previously Presented), QIAN in view of YOSHIMOTO Teaches: The wireless communication node of claim 37,
Blankenship discloses: wherein the signal is conveyed in a first radio frequency spectrum band and the RACH transmission is received in a second radio frequency spectrum band, the second radio frequency spectrum band being different from the first radio frequency spectrum band, or wherein the signal is conveyed in a first radio access technology (RAT) and the RACH transmission is received in a second RAT, the second RAT being different from the first RAT (See Rejection of Claim 8).  

Regarding Claim 39 (Previously Presented), QIAN in view of YOSHIMOTO Teaches:  The wireless communication node of claim 31, 
Blankenship discloses:wherein the location of the CFRA resource comprises at least one of a symbol within a slot, or a slot within a subframe, or a subframe within a radio frame, or a radio frame within a set of radio frames, or a combination thereof (See Rejection of Claim 9).  

Regarding Claim 46 (Previously Presented), QIAN in view of YOSHIMOTO Teaches:  The wireless communication node of claim 45, 
Blankenship discloses:wherein the location comprises a starting symbol of the CFRA resource (See Rejection of Claim 4). 

Regarding Claim 48 (Previously Presented), QIAN in view of YOSHIMOTO Teaches: The wireless communication node of claim 43, 
Blankenship discloses:further comprising: means for configuring the signal to convey an indication of a physical random access channel (PRACH) configuration index to provide the indication of at least one of the location of the CFRA resource, or a timing pattern for the CFRA resource, or a combination thereof (See Rejection of Claim 6).   

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MALICK A SOHRAB whose telephone number is (571)272-4347.  The examiner can normally be reached on Mon - Fri 9:00 am - 5:00 pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Edan Orgad can be reached on (571) 272-7884.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/M.A.S./Examiner, Art Unit 2414

Feb 23, 2021


/EDAN ORGAD/Supervisory Patent Examiner, Art Unit 2414